           Case 1:20-cv-03949-RA Document 7 Filed 05/29/20 Page 1 of 2
                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 5-29-20


TRUSTEES OF THE NEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS
PENSION FUND, WELFARE FUND,
ANNUITY FUND, and APPRENTICESHIP,
JOURNEYMAN RETRAINING,
EDUCATIONAL AND INDUSTRY FUND,
TRUSTEES OF THE NEW YORK CITY
CARPENTERS RELIEF AND CHARITY
FUND, the CARPENTER CONTRACTOR                              No. 20-CV-3949 (RA)
ALLIANCE OF METROPOLITAN NEW
YORK, and the NEW YORK CITY                                        ORDER
DISTRICT COUNCIL OF CARPENTERS,

                           Petitioners,

                      v.

TALICO CONTRACTING INC.,

                           Respondent.


RONNIE ABRAMS, United States District Judge:

       This case has been assigned to me for all purposes. On May 21, 2020 Petitioners filed a

complaint seeking confirmation of an arbitration award.

       In this Circuit, confirmation proceedings for arbitration awards must be “treated as akin

to a motion for summary judgment.” D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 109 (2d Cir.

2006). Accordingly, it is hereby:

       ORDERED that Petitioners shall file and serve any additional materials with which they

intend to support their petition for confirmation by June 12, 2020. Such materials shall include,

at minimum, (1) a certified copy of the arbitral award and (2) sworn or certified copies of the

underlying contracts at issue.      Respondent’s opposition, if any, is due on June 26, 2020.
           Case 1:20-cv-03949-RA Document 7 Filed 05/29/20 Page 2 of 2



Petitioners’ reply, if any, is due on July 10, 2020. Petitioners shall serve a copy of this Order on

Respondent, and file proof of such service on the docket.

SO ORDERED.

Dated:   May 29, 2020
         New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
